Wade, J.
1. The bill of exceptions assigns error on (1) “the allowance by the court of the verdict of the jury, without any proof of the execution and delivery of the note sued upon, the amendment admitting a prima facie ease having been stricken;” (2) “the allowance of a judgment based upon said verdict;” and (3) “the refusal of the court to allow the amendment setting up fraud in the procurement of the signature of the defendant, J. D. Strickland.” Since nothing appears to the contrary it must be assumed that the note sued upon was introduced in evidence; and therefore, in the absence of any specific attack thereon, proof of its execution and delivery was not necessary to sustain a verdict. The note was a conditional contract so far as relates to the provision relative to the payment of attorney’s fees, and, the case being on trial before a jury, -a verdict was proper. In the absence of any affirmative statement to the contrary in the record, this court must presume that all necessary legal steps were taken, and therefore that there was proper proof of notice requisite to bind the defendant for attorney’s fees. The amendment seeking to set up fraud in the procurement of the signature of the defendant Strickland was properly disallowed, since the facts necessary to constitute a plea of fraud in the procurement of the instrument sued upon were not set out fully or with the requisite particularity.
2. Whether'or not the court erred in striking the original amendment to the plea, or erred for any other reason in directing the verdict and rendering the judgment complained of, or in refusing, under the agreement between counsel, to allow the amendment to the plea thereafter proffered by Strickland for any other reasons than the precise reason set out in the bill of exceptions, need not be considered. In the state *127of the record the court did not err for any of the reasons assigned in making the various rulings complained of. Judgment affirmed.
Decided May 19, 1916.
Complaint; from city court of Statesboro — Judge T. L. Hill presiding. July 9, 1915.
Hunter & Jones, for plaintiffs in error.